HAIRE, Judge.
On this review by certiorari to an Industrial Commission award the petitioning employee contends that the Commission should have awarded him unscheduled compensation benefits instead of a scheduled award for a 15% functional impairment of the use of his left arm.
We have reviewed the record and find that the evidence was not such as to require a finding by the Commission that petitioner had a disability in his right leg, or that if such disability did exist, that it was attributable to the industrial injury here involved. The Commission is the trier of fact, and this Court will not interfere with its resolution of factual questions supported by competent evidence. Inasmuch as the only residual disability found by the Commission was a functional impairment of the left arm, the award for a scheduled disability was correctly entered. See Arnott v. Industrial Commission, 103 Ariz. 182, 438 P.2d 419 (1968); Merrill v. Industrial Commission, 11 Ariz.App. 564, 466 P.2d 783 (1970).
The award is affirmed.
JACOBSON, P. J., and EUBANK, J., concur.